Citation Nr: 1620237	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-42 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUES

1.  Entitlement to an annual clothing allowance for 2013. 

2.  Entitlement to annual clothing allowance for 2014.

 (The issues of entitlement to an increased rating higher than 10 percent for retropatellar pain syndrome in the left knee, and higher than 10 percent for osteoarthritis of the right knee are the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) from September 2013 and September 2014 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee, which denied the Veteran's claim of entitlement to an annual clothing allowance for the years 2013 and 2014.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issue of entitlement to annual clothing allowance for 2015 has been raised by the record in VA treatment records dated in February 2015, which note that the Veteran was prescribed new knee braces, called bilateral Kool flex knee braces, and also was prescribed a menthol/ methyl salicylate cream for the knees.  While the September 2014 decision referenced above notes that the clothing allowance denial was for the year 2015, based on the date of the decision, it does not appear that the issue of entitlement to clothing allowance for 2015 has been adjudicated by the Agency of Original Jurisdiction (AOJ) yet.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks a clothing allowance for the years 2013 and 2014 based on prescribed knee braces and topical pain medication for his service-connected retropatellar pain syndrome in the left knee and osteoarthritis of the right knee, which he contends cause irreparable damage to his clothes.  The Veteran testified at the August 2015 Board hearing that he had been wearing knee braces issued by the VA hospital since 2010 and that at some point he got a second pair of knee braces.  VA treatment records show that the Veteran was issued bilateral hinged knee braces, called vakc64, in January 2011.  He also was prescribed topical analgesics, including Bio-Freeze and Iso-Blu for knee pain.  The Chief of Prosthetics and Sensory Aids at the VAMC in Memphis issued an opinion in September 2014 that the Veteran's knee braces that were issued did not wear out his clothing and that he did not use medication that caused irreparable damage to his outer garments.  

The Veteran testified at the August 2015 Board hearing that the cream prescribed caused some discoloration on some of his clothes, and that the braces would cause friction on his pants and wear out the material.  

In addition, the Veteran testified at the Board hearing that he had been granted a clothing allowance in approximately 2010, and for the following three years, and that he had been using the same types of braces since 2010 with the metal inserts on the side.  See August 2015 Board hearing transcript, pp. 8-9.  The Veteran asserts that since he has met the eligibility requirement for clothing allowance in the past, he should continue to receive his annual payments.  See VA Forms 9, dated February 11, 2015 and November 12, 2014.  The VAMC appeals folder includes a Vetsnet Compensation and Pension Award document, which notes that the Veteran was awarded annual clothing allowance in 2010 and 2011, and that the clothing allowance was terminated August 1, 2012.  There is no record of previous clothing allowances in the VBMS file or VAMC appeals folder with explanations for the grants and terminations.  As noted, the Veteran has stated that he was issued the same knee brace since 2010.  An August 2014 VA Form 10-8678 in the VAMC appeals folder notes knee braces for both knees  were issued from the Memphis VAMC in November 2001.  On remand, steps should be made to ensure all adjudicatory documents and relevant treatment records showing types of knee braces issued since 2010 have been scanned into the record and/ or added to the VAMC appeals folder.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all adjudicatory documents, including any decision granting entitlement to annual clothing allowance in 2010, 2011, and 2012, as well as treatment records from the VAMC in Memphis dated from 2010 to 2014 have been scanned into the VBMS record and/ or added to the VAMC appeals folder.  The Veteran testified at the Board hearing that he was granted annual clothing allowance for his knee braces for the years 2010, 2011, and 2012, and that he has been wearing the same knee braces from 2010 to 2014.

2.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




